Citation Nr: 0821726	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  05-36 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for gastroesophageal reflux disease (GERD) with 
Barrett's esophagus. 

2.  Entitlement to an initial compensable evaluation for left 
ear hearing loss. 

3.  Entitlement to an initial compensable evaluation for a 
skin disorder of the forearms.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1997 to November 2004.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2005 rating decision by the Winston-Salem Regional Office 
(RO) of the Department of Veterans Affairs (VA).  During the 
pendency of the appeal, the veteran's claims file has been 
transferred to the jurisdiction of the Oakland RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a June 2007 informal hearing presentation, the veteran's 
representative indicated that the veteran's disabilities 
increased in severity since his last VA examination and that 
the available evidence was too old to adequately evaluate the 
state of the condition.  As almost four years have passed 
since the veteran was last examined by VA (in August 2004)), 
it is plausible that the GERD, left ear hearing loss, and 
skin disorder of the forearms have indeed increased in 
severity.  It is also noteworthy that "staged" ratings may be 
assigned for separate periods of time based on facts found.  
A contemporaneous VA examination is indicated.

It appears that pertinent medical records remain outstanding.  
In a June 2007 informal hearing presentation, the veteran's 
representative indicated that the veteran had received 
treatment for his disabilities since 2005, and such records 
have not been associated with the claims file.  July 2005 
treatment records from East Orange VA Medical Center (VAMC) 
showed periodic treatment for GERD and skin disorder 
symptoms.  Also, a November 2004 record from Carolina 
Physicians noted that the veteran would require a repeat 
endoscopy in a year and subsequently depending on the 
findings.  No additional endoscopy reports have been 
associated with the claims file.  As the last dated records 
associated with the claims file for GERD and a skin disorder 
are from 2005 and for left ear hearing loss are from 2004, 
more recent records may have some bearing on the veteran's 
claim and should be obtained, if available.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
identify all sources of treatment or 
evaluation he received since 2004 for his 
left ear hearing loss, and since 2005 for 
his GERD, and skin disorder of the 
forearms, including any endoscopy reports.  
The RO/AMC should obtain copies of all 
treatment or evaluation records from the 
identified sources and associate such 
records with the claims file. 

2.  After associating all outstanding 
records with the claims folder pursuant to 
the above-requested development, the 
RO/AMC should schedule the veteran for 
appropriate VA examinations in order to 
determine the nature, extent, frequency, 
and severity of the veteran's GERD with 
Barrett's esophagus, left ear hearing 
loss, and skin disorder of the forearms.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.    

(a)  Regarding the veteran's GERD with 
Barrett's esophagus, the examiner should 
report and describe all symptoms due to 
the service-connected GERD with Barrett's 
esophagus.  The examiner should indicate 
whether the service-connected disability 
causes epigastric distress, dysphagia, 
pyrosis, regurgitation, substernal or arm 
or shoulder pain, symptoms of pain, 
vomiting, material weight loss, 
hematemesis, melena, or anemia.  The 
examiner should indicate whether the 
service-connected GERD with Barrett's 
esophagus is productive of considerable or 
severe impairment of health.

(b)  Regarding the veteran's left ear 
hearing loss, the examiner is asked to 
perform an audiological evaluation of the 
veteran (with audiometric studies) to 
determine the current severity of the 
veteran's left ear hearing loss 
disability.

(c)  Regarding the skin disorder of the 
forearms, the examiner is asked to 
determined whether the skin condition (i) 
covers an area of less than 5 percent of 
the entire body or exposed areas affected, 
and no more than topical therapy is 
required during the past 12-month period; 
(ii) whether at least 5 percent, but less 
than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, 
of exposed areas affected, or if 
intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive 
drugs were required for a total duration 
of less than six weeks during the past 
twelve-month period; (iii) whether 20 to 
40 percent of the entire body or 20 to 40 
percent of exposed areas be affected, or 
that systemic therapy such as 
corticosteroids or other immunosuppressive 
drugs were required for a total duration 
of six weeks or more, but not constantly, 
during the past twelve-month period; or 
(iv) whether the condition covers an area 
of more than 40 percent of the entire body 
or when more than 40 percent of exposed 
areas affected, or; when constant or near-
constant systemic therapy such as 
corticosteroids or other immunosuppressive 
drugs were required during the past 
twelve- month period.

If an examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  Each examiner 
should set forth the complete rationale 
for all opinions expressed and conclusions 
reached, in a legible report.

3.  The RO/AMC should then readjudicate 
the claims (to include consideration of 
the possibility of "staged" ratings, if 
indicated).  If any claim remains denied, 
the RO/AMC should issue an appropriate 
supplemental statement of the case and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

